Citation Nr: 0000684	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  97-32 426A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an earlier effective date for waiver of 
premiums on the veteran's National Service Life Insurance 
(NSLI) policy.  


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel










INTRODUCTION

The veteran completed over 20 years of active service in 
March 1967.  

In December 1995, the veteran requested a waiver of premiums 
on his NSLI policy, [redacted], on the basis that he had 
been totally disabled since 1978.  In January 1996, the 
agency of original jurisdiction (AOJ) informed the veteran 
that he had been found totally disabled, and that he had been 
found entitled to a waiver of premiums from January 7, 1995, 
the next premium date one year prior to his claim for waiver 
of premiums.  This letter from the AOJ did not inform the 
veteran of his appellate rights.  

Thereafter, in June 1997, the veteran indicated that he 
believed that he was entitled to a waiver of premiums on his 
insurance policy from the date that Social Security 
determined that he was totally disabled, or August 1, 1978.  
The regional office informed him in a letter dated in July 
1997 that, while he had been found totally disabled since 
February 1978, he was not entitled to a waiver of premiums 
prior to January 7, 1995.  The veteran appealed. 

The January 1996 letter from the AOJ did not provide any 
information or decision concerning the veteran's initial 
claim for a waiver of premiums from the date he became 
totally disabled in 1978, and such letter did not contain any 
appeal paragraph.  The AOJ decision and letter in January 
1996 were incomplete, and the veteran's claim for a waiver of 
premiums from 1978 remained pending.  Such claim was not 
final.  See 38 C.F.R. §§ 3.155, 3.160 (1999) as to the 
definitions of informal claims, pending claims, and finally 
adjudicated claims.  

When the AOJ advised the veteran that he was not entitled to 
a waiver of premiums on his insurance policy from 1978, the 
veteran promptly instituted the present appeal.  
Consequently, The Board has interpreted the veteran's current 
appeal as being timely, and presenting the sole issue of 
whether he is entitled to an earlier effective date for the 
waiver of premiums on his NSLI policy.  

FINDINGS OF FACT

1.  The AOJ has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.  

2.  A claim for waiver of premiums on a NSLI insurance policy 
was received from the veteran in December 1995.  

3.  The AOJ has determined that the veteran was totally 
disabled for insurance purposes since February 1978, and 
determined that he was entitled to waiver of premiums on his 
NSLI insurance policy from January 7, 1995.  

4.  The veteran was not prevented from applying for a waiver 
of premiums on his insurance policy prior to December 1995 
because of circumstances beyond his control.  


CONCLUSION OF LAW

The criteria for an earlier effective date for waiver of 
premiums on the veteran's NSLI insurance policy have not been 
met.  38 U.S.C.A. §§ 1912, 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On appeal, the veteran maintains, in essence, that he did not 
receive a copy of the insurance policy when he applied for 
and was granted such insurance in 1946.  He maintains that 
he, therefore, did not receive information about his ability 
to receive a waiver of premiums on the insurance policy in 
case of total disability.  In addition, he contends that 
someone suggested to him after he was found totally disabled 
for Social Security purposes that he might be entitled to a 
waiver of premiums on his insurance.  He maintains that he 
wrote a short letter to the AOJ about the possibility of a 
waiver of premiums due to total disability a year or two 
after being found entitled to Social Security disability 
benefits, and that he never received a response from the AOJ.  
He contends that these circumstances merit an earlier 
effective date for the waiver of premiums on his insurance 
policy, as they were circumstances beyond his control.  

I.  Background

The veteran applied and was granted a National Service Life 
Insurance policy in the face amount of $5,000 in 1946.  In 
1951, he applied for a waiver of premiums on the insurance 
policy while he was on active duty.  Such waiver of premiums 
was in effect for several years.  

A letter was received from the veteran in July 1986 
requesting a change of beneficiary on the insurance policy.  
Subsequently, in August 1986, he filled out a formal 
designation of beneficiary and optional settlement form.  

A claim for a waiver of premiums on the veteran's NSLI 
insurance policy was received from the veteran in December 
1995.  He indicated on this claim that he had been totally 
disabled since 1978.  

In January 1996, the AOJ advised the veteran that he was 
considered totally disabled and entitled to a waiver of 
premiums on his NSLI insurance policy from January 7, 1995.  

In July 1997, the AOJ advised the veteran that he had been 
found totally disabled for insurance purposes effective from 
February 24, 1978, and entitled to a waiver of premiums from 
January 7, 1995.  

Subsequently, medical records were received for the period 
between 1976 and 1981 showing that the veteran received 
extensive treatment during these years for a low back 
disability.  On several occasions, it was noted that the 
veteran was alert and oriented, and that he had no other 
serious illnesses, aside from a hiatal hernia.  

The AOJ then determined that, although the veteran may have 
been in considerable pain and received pain medication for 
his back condition, there were no indications that there were 
circumstances beyond his control which prevented him from 
filing a claim for waiver of premiums for his insurance 
policy prior to December 1995.  

II. Analysis

Upon application by the insured, payment of premiums on 
insurance may be waived during the continuous total 
disability of the insured which continues or has continued 
for six more consecutive months, if such disability began 
after the date of the insured's application for insurance, 
while the insurance was in force under premium paying 
conditions, and before the insured's 65th birthday.  A waiver 
of premiums shall not be granted for more than one year 
before the receipt of the application for such waiver.  In 
any case where it is found that the insured's failure to make 
timely application for waiver of premiums was due to 
circumstances beyond the insured's control, a waiver of 
premiums may be granted for more than one year.  
38 U.S.C.A. § 1912(a).  

Generally, a waiver of premiums can only be granted for a 
period one year prior to the date of application for such 
waiver.  There is one exception to this applicable time 
limit.  If the evidence shows that the insured was prevented 
from filing an application for waiver of insurance premiums 
by circumstances beyond his control, then the waiver premiums 
may, nevertheless, be granted for a period in excess of one 
year prior to the date of receipt of the application.  

Generally, it has been held that, in order to claim a 
condition of health as a "circumstance beyond the insured's 
control," it must be shown that the insured was mentally 
incapable of making an application for waiver of premiums.  
The evidence must demonstrate that the mental incapacity of 
the insured was complete and continuous, and rendered the 
insured incapable of attending to the business of filing a 
claim.  In this regard, the filing of similar types of claims 
and transactions of business involving the same degree of 
mental awareness during a pertinent period has been held to 
contradict the existence of "circumstances beyond the 
insured's control" in filing a late claim for a waiver of 
premiums.  In addition, a "circumstance beyond the insured's 
control," has been held to exist where the veteran was 
unaware that he was suffering from a severely disabling 
physical condition, such as cancer.  

In this case, the veteran filed a claim for waiver of 
premiums in December 1995.  He was granted a waiver of 
premiums on the insurance policy beginning in January 1995, 
the first premium date within the one year prior to the date 
of application.  The present record does not contain any 
letter from the veteran requesting a waiver of premiums in 
the late 1970's or early 1980's.  The only letter from the 
veteran in the present file in the late 1970's and 1980's 
relate to a change of beneficiary request.  

The medical records in this case show that the veteran 
received extensive treatment for a back disability between 
1976 and 1981.  However, these records demonstrate that, 
while the veteran was in pain and received medication, he was 
not mentally incapacitated.  These records show that he was 
mentally alert and oriented, and capable of pursuing a claim 
for Social Security disability benefits based on his physical 
disability.  Thus, the medical evidence fails to demonstrate 
that he was mentally incapable of making an application for 
waiver of premiums prior to 1995, or that he was unaware of 
the severely disabling nature of his physical disability.  

The veteran maintains that he did not receive the insurance 
policy when he applied for and was granted the insurance in 
1946.  While it was standard procedure to issue the policy, 
with the terms and conditions of such policy, there is no 
indication in the file that the veteran, in fact, received 
his policy.  However, he did apply for a waiver of premiums 
on the insurance policy in 1951, indicating some awareness 
that the policy did allow for a waiver of premiums under 
certain conditions.  

In general, the Department of Veterans Affairs (VA) does try 
to help the general public keep informed about the various 
types of benefits, but the vast array of benefits makes it 
impossible for the VA to inform every veteran or person of 
every possible or potential benefit for which he or she may 
be entitled.  The VA does not have a duty to provide veterans 
with personal notice of their eligibility for specific types 
of benefits.  Hill v. Derwinski, 2 Vet. App. 451 (1991).  
Ultimately, it is the responsibility of the veteran to 
contact the VA and request specific information about a 
specific type of benefit.  Again, there is no written 
document in the claims file indicating that the veteran 
attempted to obtain information about a waiver of premiums in 
the 1970's or 1980's.  

After review of the current record, the Board has determined 
that there were no circumstances beyond the veteran's control 
which prevented him from filing a claim for waiver of 
premiums on his insurance policy prior to December 1995.  The 
evidence of record does not establish that he was mentally 
incapable of making an earlier application or unaware of his 
disabilities.  He did not submit a claim for a waiver of 
premiums prior to December 1995, and he is not entitled to an 
effective date for waiver of premiums on the insurance policy 
prior to January 1995.  


ORDER

Entitlement to a waiver of premiums on the veteran's NSLI 
insurance policy prior to January 7, 1995 is not established.  
The benefit sought on appeal is denied.  This decision 
constitutes the final administrative denial of the veteran's 
claim.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

